Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Hwang (Reg. No. 61,145) on 15 December 2021.

The application has been amended as follows: 


receiving a request to obtain an identified content item, the identified content item being stored in a file system snapshot;
determining a backup location among a plurality of backup locations where the identified content item is stored;
determining that the identified content item is stored in a plurality of locations, wherein at least two of the locations [[is]] are a first cloud storage location and a second cloud storage location;
determining to obtain the identified content item from the first cloud storage location and the second cloud storage location instead of the one or more other locations of the plurality of locations based on available resources associated with the one or more other locations; 
determining that the first cloud storage location and the second cloud storage location correspond to a first serialized representation and a second serialized representation of the file system snapshot including the identified content item, wherein [[a]] each serialized representation of the file system snapshot is comprised of a flat set of data blocks, wherein each data block included in the flat set of data blocks corresponds to one of a plurality of nodes of a tree data structure that represents a file system, wherein the tree data structure is comprised of a root node, one or more intermediate nodes, and one or more leaf nodes, wherein a first leaf node of the leaf nodes corresponds to the identified content item, wherein the first leaf node includes a reference to a second tree data structure that enables a physical location of data associated with the identified content item to be located;
in response to a determination that the first cloud storage location and the second cloud storage location correspond to the first serialized representation and [[a]] the second serialized representation, extracting the identified content item from the first serialized representation at the first cloud storage location and from the second serialized representation at the second cloud storage location including building a stubbed snapshot tree using the first serialized representation and the second serialized representation, wherein the stubbed snapshot tree is a partial representation of the tree data structure that represents the file system, the stubbed snapshot tree including at least the root node, one of the one or more intermediate nodes, and one of the one or more leaf nodes, wherein the first leaf node of the one or more leaf nodes corresponds to the identified content item, wherein a node of the plurality of nodes not having a branch in a path leading to the one of the one or more leaf nodes being a stub node; and
providing as a response to the request, the identified content item extracted using the stubbed snapshot tree. 

(Previously Presented)	The method of claim 1, wherein the plurality of backup locations are enumerated in an index, the method further comprising searching the index for the identified content item, and 
wherein the determining the backup location further includes determining the plurality of backup locations for the identified content item from the index.

(Previously Presented)	The method of claim 2, wherein the determining the backup location further includes selecting the first cloud storage location and the second cloud storage location from the plurality of backup locations.

(Previously Presented)	The method of claim 2, further comprising:
providing the plurality of backup locations obtained from the searching to a user; and wherein the determining the backup location further includes: 
selecting the first cloud storage location and the second cloud storage location based on a received user response.

(Canceled)	

(Currently Amended)	The method of claim 1, wherein the determining the backup location further includes identifying at least one additional backup location where the identified content item is stored, the method further comprising determining whether the at least one additional backup location corresponds to one of the first or second serialized representations. 

(Currently Amended)	The method of claim 6, wherein the building the stubbed snapshot tree further includes reading at least a portion of the first and second serialized representations from the first cloud storage location and the second cloud storage location.

(Previously Presented)	The method of claim 1, wherein the extracting the identified content item further includes building the stubbed snapshot tree such that the stubbed snapshot tree is populated only by the identified content item.

(Currently Amended)	A system for obtaining an identified content item, comprising:
a processor configured to: 
receive a request to obtain the identified content item, the identified content item being stored in a file system snapshot;
determine a backup location among a plurality of backup locations where the identified content item is stored;
determine that the identified content item is stored in a plurality of locations, wherein at least two of the locations [[is]] are a first cloud storage location and a second cloud storage location;
determine to obtain the identified content item from the first cloud storage location and the second cloud storage location instead of the one or more other locations of the plurality of locations based on available resources associated with the one or more other locations;
determine that the first cloud storage location and the second cloud storage location correspond to a first serialized representation and a second serialized representation of the file system snapshot including the identified content item, wherein [[a]] each serialized representation of the file system snapshot is comprised of a flat set of data blocks, wherein each data block included in the flat set of data blocks corresponds to one of a plurality of nodes of a tree data structure that represents a file system, wherein the tree data structure is comprised of a root node, one or more intermediate nodes, and one or more leaf nodes, wherein a first leaf node of the one or more leaf nodes corresponds to the identified content item, wherein the first leaf node includes a reference to a second tree data structure that enables a physical location of data associated with the identified content item to be located;
in response to a determination that the first cloud storage location and the second cloud storage location correspond to the first serialized representation and [[a]] the second serialized representation, extract the identified content item from the first serialized representation at the first cloud storage location and from the second serialized representation at the second cloud storage location including building a stubbed snapshot tree using the first serialized representation and the second serialized representation, wherein the stubbed snapshot tree is a partial representation of the tree data structure that represents the file system, wherein the stubbed snapshot tree including at least the root node, one of the one or more intermediate nodes, and one of the one or more leaf nodes, wherein the first leaf node of the one or more leaf nodes corresponds to the identified content item, wherein a node of the plurality of nodes not having a branch in a path leading to the one of the one or more leaf nodes being a stub node; and
provide as a response to the request, the identified content item extracted using the stubbed snapshot tree; and 
a memory coupled to the processor and configured to provide the processor with instructions.

(Previously Presented)	The system of claim 9, wherein the plurality of backup locations are enumerated in an index, 
wherein the processor is further configured to search the index for the identified content item, and 
wherein to determine the backup location, the processor is further configured to determine the plurality of backup locations for the identified content item from the index.

(Previously Presented)	The system of claim 10, wherein to determine the backup location, the processor is further configured to select the first cloud storage location and the second cloud storage location from the plurality of backup locations.

(Canceled)	

(Previously Presented)	The system of claim 10, wherein to determine the backup location, the processor is further configured to receive a user-selected backup location.

(Currently Amended)	The system of claim 9, wherein to determine the backup location, the processor is further configured to identify at least one additional backup location where the identified content item is stored, 
wherein the processor is further configured to determine whether the at least one additional backup location corresponds to one of the first or second serialized representations.

(Currently Amended)	The system of claim 14, wherein to build the stubbed snapshot tree, the processor is further configured to read at least a portion of the first and second serialized representations from the first cloud storage location and the second cloud storage location.

(Previously Presented)	The system of claim 9, wherein to extract the identified content item, the processor is further configured to build the stubbed snapshot tree such that the stubbed snapshot tree is populated only by the identified content item.

(Currently Amended)	A computer program product for obtaining an identified content item, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving a request to obtain the identified content item, the identified content item being stored in a file system snapshot;
determining a backup location among a plurality of backup locations where the identified content item is stored;
determining that the identified content item is stored in a plurality of locations, wherein at least two of the locations [[is]] are a first cloud storage location and a second cloud storage location;
determining to obtain the identified content item from the first cloud storage location and the second cloud storage location instead of the one or more other locations of the plurality of locations based on available resources associated with the one or more other locations;
determining that the first cloud storage location and the second cloud storage location correspond to a first serialized representation and a second serialized representation of the file system snapshot including the identified content item, wherein [[a]] each serialized representation of the file system snapshot is comprised of a flat set of data blocks, wherein each data block included in the flat set of data blocks corresponds to one of a plurality of nodes of a tree data structure that represents a file system, wherein the tree data structure is comprised of a root node, one or more intermediate nodes, and one or more leaf nodes, wherein a first leaf node of the one or more leaf nodes corresponds to the identified content item, wherein the first leaf node includes a reference to a second tree data structure that enables a physical location of data associated with the identified content item to be located;
in response to a determination that the first cloud storage location and the second cloud storage location correspond to the first serialized representation and [[a]] the second serialized representation, extracting the identified content item from the first serialized representation at the first cloud storage location and from the second serialized representation at the second cloud storage location including building a stubbed snapshot tree using the first serialized representation and the second serialized representation, wherein the stubbed snapshot tree is a partial representation of the tree data structure that represents the file system, wherein the stubbed snapshot tree including at least the root node, one of the one or more intermediate nodes, and one of the one or more leaf nodes, wherein the first leaf node of the one or more leaf nodes corresponds to the identified content item, wherein a node of the plurality of nodes not having a branch in a path leading to the one of the one or more leaf nodes being a stub node; and
providing as a response to the request, the identified content item extracted using the stubbed snapshot tree.

(Previously Presented)	The computer program product of claim 17, wherein the plurality of backup locations are enumerated in an index, the computer program product further comprising instructions for searching the index for the identified content item, and wherein the instructions for determining the backup location further include instructions for determining the plurality of backup locations for the identified content item from the index.

(Previously Presented)	The computer program product of claim 18, wherein the instructions for determining the backup location further include instructions for selecting the first cloud storage location and the second cloud storage location from the plurality of backup locations.

(Previously Presented)	The computer program product of claim 19, wherein instructions for the selecting further include instructions for providing the plurality of backup locations obtained from the searching to a user, and 
wherein the determining the backup location further includes selecting the first cloud storage location and the second cloud storage location based on a received user response.

(Canceled)	

(Currently Amended)	The computer program product of claim 17, wherein the instructions for determining the backup location further include instructions for identifying at least one additional backup location where the identified content item is stored, wherein the instructions for determining the backup location further include instructions for determining whether the at least one additional backup location corresponds to one of the first or second serialized representations.

(Currently Amended)	The computer program product of claim 22, wherein the instructions for building the stubbed snapshot tree further include instructions for requesting at least a portion of the first and second serialized representations from the first cloud storage location and the second cloud storage location.

(Previously Presented)	The computer program product of claim 17, wherein the instructions for extracting the identified content item further include instructions for building the stubbed snapshot tree such that the stubbed snapshot tree is populated only by the identified content item.

(Currently Amended)	The method of claim 1, wherein [[the]] each serialized representation of the file system snapshot is a serialized version of a snapshot tree, the file system snapshot including at least one changed content item, the snapshot tree being part of the tree data structure and including at least one node in at least one changed path corresponding to the at least one changed content item and at least one pointer from a first node of the snapshot tree to at least a second node of a previous snapshot tree.

(Currently Amended)	The system of claim 9, wherein [[the]] each serialized representation of the file system snapshot is a serialized version of a snapshot tree, the file system snapshot including at least one changed content item, the snapshot tree being part of the tree data structure and including at least one node in at least one changed path corresponding to the at least one changed content item and at least one pointer from a first node of the snapshot tree to at least a second node of a previous snapshot tree.

(Currently Amended)	The computer program product of claim 17, wherein [[the]] each serialized representation of the file system snapshot is a serialized version of a snapshot tree, the file system snapshot including at least one changed content item, the snapshot tree being part of the tree data structure and including at least one node in at least one changed path corresponding to the at least one changed content item and at least one pointer from a first node of the snapshot tree to at least a second node of a previous snapshot tree.

Allowable Subject Matter
Claims 1-4, 6-11, 13-20, and 22-27 allowed.

The following is an examiner’s statement of reasons for allowance: 
The combination of the cited references does not show or render obvious the entirety of the claim. Specifically, the combination of the cited references do not show or render obvious determining that a requested content item is stored in at least a first and second cloud location, determining to obtain the content item from the first and second cloud location based on available resources with other locations, determining that the first and second cloud locations correspond to first and second serialized representations of a file system snapshot including the content item, extracting the content item from both serialized representations including building a stubbed snapshot tree using both serialized representations, and returning the requested item to a user. The combination of the prior art does not show or render obvious the claimed definitions of the serialized representations or the stub tree and nodes in combination with the above listed features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152